Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glinka, US 2002/0134877 A1.
Glinka ‘877 discloses a seatbelt retractor (see figure 1) comprising: a torsion bar 40 elongated along an axis (an axis of 12 and 14), a spool 10 surrounding the torsion bar 40, ribs 42 (i.e., 42 is protruding or extending from 40, which meets the limitations of the claim of ribs, and a top portion in the area of 22 and a bottom portion in the area of 46) extending radially relative to the axis from the torsion bar to the spool and a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glinka, US 2002/0134877 A1, in view of Faruque et al., US 2018/0319363 A1.
	Glinka ‘877 discloses a seatbelt retractor (see figure 1, which inherently has a webbing) comprising: a spool 10, and a torsion bar (40, 42, merely a name recitation, and applicant’s claim do not exclude other elements) elongated along an axis (an axis of 12, 14) within the spool and defining a passage (O,P, which has a cylindrical shape, claim 7) elongated parallel to the axis, the passage is spaced from the axis, and a base F rotatably supporting the torsion bar (i.e., 10 has 40, 42 inside, claim 2), see figures 1-5.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Glinka ‘877 to include more than one passage as suggested by Faruque ‘363, to allow a faster load limiting mechanism during the locking, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 4 and 8, as stated above, Glinka ‘877 in view of Faruque ‘363 shows two apertures spaced from each other around the axis, but does not show additional apertures to make a circular pattern.
It would have been obvious to make the apparatus of Glinka ‘877 in view of Faruque ‘363 with already known shape of circular pattern (i.e., applicant did not invent a circular pattern) and adding more apertures to allow a faster load limiting mechanism as explained above, as a choice of design consistent with typical load for this type of device.

Response to Arguments
Claim 17 has been amended.
Claim 21 has been added.
Claim 6 has been canceled.

However, applicant's arguments filed on 6/18/21 have been fully considered but they are not persuasive with respect to claims 1-5, 7-8, 13-14, and 16.
	Applicant argues that Glinka ‘877 using a nut 42 cannot be ribs as recited in claim 13, see arguments on pages 7-8.
	As stated above, Glinka ‘877 uses an element 42 which protrudes from an element 40, meeting the definition of an element that extend or protrude from wall or plane of the element.  The “ribs” used by the applicant does not exclude any element such as a nut as argued by the applicant.
	Applicant argues that a torsion bar as recited in the applicant’s claim 1 does not include another element (i.e., a nut 42) as disclosed by Glinka ‘877, see arguments on pages 8-9.
	As stated above, Glinka ‘877 shows a torsion bar (40, 42, merely a name recitation, and applicant’s claim do not exclude other elements) elongated along an axis (an axis of 12, 14) within the spool and defining a passage (O,P, which has a cylindrical shape) elongated parallel to the axis.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., merely reciting a torsion bar does not exclude other elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
Claim 21 is allowed.
Claims 9-12, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/4/21
/SANG K KIM/           Primary Examiner, Art Unit 3654